Citation Nr: 0017049	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-03 464A	)	DATE
	)
	)


THE ISSUE

Whether a November 20, 1997 Board of Veterans' Appeal 
decision, which denied service connection for a personality 
disorder with obsessive-compulsive traits and parasomnia, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1987, and from March 1993 to July 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
CUE in a Board decision dated November 20, 1997.


REMAND

In conjunction with the veteran's claim that a November 1997 
Board determination involved CUE, correspondence was received 
from him in March 1998 wherein he requested that he be 
afforded a personal hearing.  The Board finds that the 
veteran has presented good cause for the conduct of a hearing 
for the purpose of argument.  In a May 2000 letter, the Board 
requested that the veteran specify whether he wanted a 
hearing before a member of the Board in Washington, D.C. or 
at the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in St. Paul, Minnesota.  He was 
further advised that if he did not respond, it would be 
assumed that he wanted a hearing in St. Paul, Minnesota.  He 
did not respond.  The Board is, therefore, of the opinion 
that a remand to the RO&IC is in order for the purpose of 
scheduling the veteran for such hearing.  Since the present 
claim concerns an allegation of CUE involving a Board 
decision, the Board has original jurisdiction (see 
38 U.S.C.A. § 7111 (West Supp. 1998)) and thus the RO&IC need 
take no action other than appropriately scheduling the 
veteran for a hearing before a Member of the Board at the 
RO&IC.  

Accordingly, the case is REMANDED for the following:  

The RO&IC should take appropriate action, 
relative to the issue stated on the title 
page, to schedule the veteran, at the 
earliest date possible, for a hearing 
before a Member of the Board (i.e., 
Travel Board) at the RO&IC.


Thereafter, if otherwise appropriate, the case should be 
returned to the Board.  In taking this action, the Board 
implies no conclusions, either legal or factual, as to the 
ultimate outcome of the matter at issue.  No action is 
required of the veteran until he is otherwise notified.  

The appellant has the right to submit additional argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

